Citation Nr: 1204767	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for loss of teeth numbers 6-11, and 23-26, due to in-service dental trauma, for compensation purposes. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and April 2008 rating decisions by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in January 2010 and April 2011.

By rating action of August 2011, service connection was granted for teeth numbers 6-11, and 23-26, for treatment purposes.  The Veteran continues to appeal for service connection for teeth numbers 6-11, and 23-26 for compensation purposes, and an initial compensable rating for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Dental trauma is manifested by injury to teeth numbers 6-11, and 23-26; and the Veteran does not have any loss of the ramus, condyloid process, coronoid process, or hard palate, or loss, nonunion, or malunion of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for service connection for compensation for dental trauma resulting in the loss of teeth numbers 6-11, and 23-26 have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, Diagnostic Codes 9901-04, 9906-16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a December 2006 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal with regard to the issue of entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio, 16 Vet. App. at 183.

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in December 2006, which was prior to the November 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the December 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  In sum, the Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of his claim; thus, VA's duty to notify has been met.

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes available service treatment records, VA treatment records, private treatment records, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Board notes that the RO was not able to obtain the Veteran's complete service treatment records.  In December 2006, the National Personnel Records Center determined that additional records could not be located.  Further efforts to obtain any other service treatment records would be futile.  Therefore, a remand of the case in order to make further requests for service treatment records is not necessary.

In addition, the Veteran was afforded VA dental examinations in connection with the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination was conducted in July 2011 pursuant to the Board's April 2011 remand.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of loss of teeth numbers 6-11, and 23-26.  These reports, prepared by competent medical experts and informed by direct inspection and interview of the Veteran, provide probative medical evidence concerning whether the Veteran has a dental disability for which he may be compensated.  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that further examination is not necessary for this claim.  Therefore, VA's duty to assist has been met.

II.  Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran contends, in essence, that he has missing teeth as a result of in-service dental trauma in March 1954 in an accident aboard a cable car in San Francisco, California.  He stated in his original claim in November 2006 that all of his teeth were affected.  A statement from a fellow serviceman is of record and there is no evidence in the record disputing the event as described.  The Veteran's December 1955 separation examination revealed no missing teeth, but noted teeth numbers 13, 19, 20, 28, 29, 30, and 31 were restorable.  Other service treatment records are unavailable. 

An October 2008 private dental report noted the Veteran stated the accident resulted in the loosening of three lower anterior teeth and injury to others.  It was noted that the lower left cuspid needed to be extracted and that the tooth had "developed rapid severe bone loss" which a periodontal specialist felt was due to a "combination perio-endo problem."  The dentist stated that in his opinion it was possible that the Veteran's lower left cuspid may have been injured in his accident in service. 

A March 2010 VA dental examiner noted the Veteran had lost teeth numbers 6-11, and 23-26 and that based upon the history he provided without additional records it was at least as likely as not the teeth were traumatized as he described.  The examiner noted in a May 2010 addendum report that the claims file was reviewed and that his opinion was unchanged.  

Pursuant to the Board's April 2011 remand, the Veteran was afforded another VA dental examination in July 2011.  The VA dental examiner opined that it was at least as likely as not that teeth numbers 6-11, and 23-26 were lost due to in-service trauma.  The examiner also opined that there was nothing in the Veteran's records to show that any portion of his mandible or maxilla was lost due to the in-service trauma.

By rating action of August 2011, service connection was granted for teeth numbers 6-11, and 23-26, for treatment purposes.  The Veteran continues to appeal for service connection for teeth numbers 6-11, and 23-26 for compensation purposes.  

VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 (2011).  Compensable disability ratings are only provided for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  These ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.

At the outset, the Board finds that the degree of disability associated with the Veteran's teeth as the result of trauma in service does not support an award of service connection and the assignment of a compensable disability evaluation.  The Board points out that the rating criteria under Diagnostic Code 9913 are very specific and mandate that a disability rating in excess of zero percent is warranted only when there is a certain degree of tooth loss.  It is conceded that the Veteran had trauma to teeth numbers 6-11, and 23-26 that required dental repair and treatment, to include the placement of a bridge.  However, evaluations under Diagnostic Code 9913 apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  The evidence of record and the opinion of the July 2011 VA dental examiner indicate that there is no such bone loss of the body of the maxilla or mandible.  As such a basis for a compensable disability rating is not demonstrated under the applicable schedular criteria.  See 38 C.F.R. § 4.150, Diagnostic Code 9913. 

The Board has also considered whether other Diagnostic Codes are applicable for additional manifestations.  The Veteran has not been shown to have any loss of the ramus, condyloid process, coronoid process, or hard palate, rendering Diagnostic Codes 9906 to 9912 inapplicable.  Further, the Board again finds that Diagnostic Codes 9901-04 or 9914-16 are not applicable here, given that no loss, nonunion, or malunion of the maxilla or mandible has been shown. 

The Veteran is competent to comment on his symptoms.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether any portion of the body of his maxilla or mandible was lost due to through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the medical professional who reviewed the Veteran's claims file, stated that there was no loss of the body of his maxilla or mandible, and provided the reasons for his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For the foregoing reasons, the Board finds that the claim of service connection for loss of teeth numbers 6-11, and 23-26, due to in-service dental trauma, for compensation purposes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for loss of teeth 6-11, and 23-26 due to in-service dental trauma is denied.

REMAND

In regards to the hearing loss rating issue, the Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

When a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."" 38 C.F.R. § 4.10 (2011).  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008). 

In the Veteran's case, he was afforded a VA audiological examination in March 2010 that included objective audiometric testing.  However, a description of any functional effects caused by his hearing disability was not included in the examination report.  The Board had remanded the claim in January 2010 to specifically obtain this type of information.  The Board remanded the claim again in April 2011 and a VA audiological examination was conducted in June 2011.  Although objective audiometric testing was again provided, the functional effects of the Veteran's hearing loss were not fully described as requested.  Unfortunately, this claim must again be remanded to the agency of original jurisdiction for another VA audiological examination that includes functional effects caused by the Veteran's hearing disability to comply with the Board's original remand.  Stegall, 11 Vet. App. at 268.

Accordingly, the claim is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2011).  The examiner must provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak, 21 Vet. App. at 455. 

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to an initial compensable rating for bilateral hearing loss. If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


